Citation Nr: 0021877	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  99-06 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in March 1999, a statement of the case was also 
issued that same month, with a substantive appeal also 
received in March 1999.  In July 1999, the veteran appeared 
before the undersigned member of the Board at a video 
conference hearing. 

Additional medical consultation and treatment records were 
received in August 2000 after the case had been certified to 
the Board by the RO.  Although such evidence has not first 
been considered by the RO, the submission was accompanied by 
a waiver of referral to the RO.  38 C.F.R. § 20.1304 (1999). 

In a June 24, 1999, memorandum, the veteran's representative 
asserted that a nonservice-connected pension claim was filed 
by the veteran in 1978 but never acted upon.  This matter is 
hereby referred to the RO for appropriate action.


FINDINGS OF FACT

1.  By rating decision in April 1979, entitlement to service 
connection for a "nervous condition" was denied; a notice 
of disagreement was not received in connection with that 
determination.  

2.  Evidence received since the April 1979 rating decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claims of entitlement to 
service connection for psychiatric disability.


CONCLUSIONS OF LAW

1.  The April 1979 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991). 

2.  New and material evidence has not been received in 
connection with the veteran's claim of entitlement to service 
connection for psychiatric disability, and the veteran's 
claim for this benefit has not been reopened.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an April 1979 rating decision by the RO, the veteran was 
denied entitlement to service connection for "nervous 
condition."  The veteran was notified of that determination 
and advised of appellate rights and procedures, but he did 
not file a notice of disagreement to initiate an appeal.  
Accordingly, the April 1979 rating decision became final.  38 
U.S.C.A. § 7105(c).  However, a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. 
§ 5108.

The Board notes here that the April 1979 rating decision 
denied entitlement to service connection on the basis that 
the evidence showed that the veteran's psychiatric condition, 
schizophrenia, was first manifest several years after 
service.

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step 
is to determine whether new and material evidence has been 
received under 38 C.F.R. § 3.156(a).  Secondly, if new and 
material evidence has been presented, then immediately upon 
reopening the veteran's claim, the VA must determine whether 
the claim is well-grounded under 38 U.S.C.A. § 5107(a).  In 
making this determination, all of the evidence of record is to 
be considered and presumed to be credible.  Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  Third, if the claim is 
found to be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge, 155 at 1363.  Further, when determining whether 
the claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

The evidence of record at the time of the previous denial 
consisted primarily of service medical records and VA 
treatment records showing no complaints, treatment or 
diagnosis for mental illness until some 6 years after 
separation from service.  The evidence showed that the 
veteran was first diagnosed with paranoid schizophrenia in 
1978.

The evidence submitted since that April 1979 denial consists 
of the veteran's statements and testimony as well as VA 
mental health clinical records from October 1999 through 
April 2000 along with a letter dated in March 2000 from a VA 
staff psychiatrist.  The veteran's statements and testimony 
essentially reiterate his belief that his schizophrenia is 
related to service.  This same argument was the underpinning 
of his contentions in connection with the April 1979 
decision.  A review of the newly received medical evidence 
reveals nothing which in any manner suggests that the 
schizophrenia was manifested during service or within the one 
year presumptive period after service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  Moreover, there is nothing 
in the newly received medical evidence which otherwise 
suggests a link to service.  38 C.F.R. § 3.303(d).  The newly 
received evidence merely shows that the veteran continues to 
suffer from schizophrenia, a fact known at the time of the 
April 1979 rating decision.  As such, the newly received 
evidence is not, by itself or in connection with evidence 
previously of record, so significant that is must be 
considered to fairly decide the merits of the veteran's 
claim.  In other words, it is not new and material.  

While the Board acknowledges the veteran's testimony and 
statements, to the extent that he is arguing a relationship 
to service, as a lay person he is not competent to render 
opinions as to medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992) (holding that laypersons are 
not competent to offer medical opinions).  His statements and 
testimony therefore do not provide a basis for reopening the 
previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1995) (holding that where resolution of an issue 
turns on a medical matter, lay evidence, even if considered 
"new," may not serve as a predicate to reopen a previously 
denied claim).


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


